              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      STATESVILLE DIVISION
                 CIVIL CASE NO. 5:17-cv-00223-MR


DEBRA ANN SMITH,                 )
                                 )
                   Plaintiff,    )
                                 )             MEMORANDUM OF
              vs.                )             DECISION AND ORDER
                                 )
NANCY A. BERRYHILL, Acting       )
Commissioner of Social Security, )
                                 )
                   Defendant.    )
_______________________________ )

     THIS MATTER is before the Court on the Plaintiff’s Motion for

Summary Judgment [Doc. 12] and the Defendant’s Motion for Summary

Judgment [Doc. 15].

I.   PROCEDURAL HISTORY

     The Plaintiff, Debra Ann Smith (“Plaintiff”), filed an application for

supplemental security income under Title XVI of the Social Security Act (the

“Act”), alleging an onset date of May 9, 2012. [Transcript (“T.”) at 226]. The

Plaintiff’s application was denied initially and upon reconsideration. [T. at

152, 164]. Upon Plaintiff’s request, a hearing was held on September 22,

2016 before an Administrative Law Judge (“ALJ”). [T. at 46-83]. At the

hearing, the Plaintiff amended her alleged onset date to November 30, 2014.
On October 13, 2016, the ALJ issued a written decision denying the Plaintiff

benefits, finding that the Plaintiff was not disabled within the meaning of the

Act since the alleged amended onset date November 30, 2014. [T. at 17-45].

The Appeals Council denied the Plaintiff’s request for review, thereby making

the ALJ’s decision the final decision of the Commissioner. [T. at 1-5]. The

Plaintiff has exhausted all available administrative remedies, and this case

is now ripe for review pursuant to 42 U.S.C. § 405(g).

II.   STANDARD OF REVIEW

      The Court’s review of a final decision of the Commissioner is limited to

(1) whether substantial evidence supports the Commissioner’s decision,

Richardson v. Perales, 402 U.S. 389, 401 (1971); and (2) whether the

Commissioner applied the correct legal standards, Hays v. Sullivan, 907

F.2d 1453, 1456 (4th Cir. 1990).       “When examining [a Social Security

Administration] disability determination, a reviewing court is required to

uphold the determination when an ALJ has applied correct legal standards

and the ALJ’s factual findings are supported by substantial evidence.” Bird

v. Comm’r, 699 F.3d 337, 340 (4th Cir. 2012). “Substantial evidence is such

relevant evidence as a reasonable mind might accept as adequate to support

a conclusion.” Johnson v. Barnhart, 434 F.3d 650, 653 (4th Cir. 2005)

(internal quotation marks omitted). “It consists of more than a mere scintilla


                                      2
of evidence but may be less than a preponderance.” Hancock v. Astrue, 667

F.3d 470, 472 (4th Cir. 2012) (internal quotation marks omitted).

       “In reviewing for substantial evidence, [the Court should] not undertake

to reweigh conflicting evidence, make credibility determinations, or substitute

[its] judgment for that of the ALJ.” Johnson, 434 F.3d at 653 (internal

quotation marks and alteration omitted).         Rather, “[w]here conflicting

evidence allows reasonable minds to differ,” the Court defers to the ALJ’s

decision. Id. (internal quotation marks omitted). To enable judicial review

for substantial evidence, “[t]he record should include a discussion of which

evidence the ALJ found credible and why, and specific application of the

pertinent legal requirements to the record evidence.” Radford v. Colvin, 734

F.3d 288, 295 (4th Cir. 2013).

III.   THE SEQUENTIAL EVALUATION PROCESS

       A “disability” entitling a claimant to benefits under the Social Security

Act, as relevant here, is “[the] inability to engage in any substantial gainful

activity by reason of any medically determinable physical or mental

impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than 12 months.”

42 U.S.C. § 423(d)(1)(A). The Social Security Administration Regulations

set out a detailed five-step process for reviewing applications for disability.


                                       3
20 C.F.R. §§ 404.1520, 416.920; Mascio v. Colvin, 780 F.3d 632, 634 (4th

Cir. 2015). “If an applicant’s claim fails at any step of the process, the ALJ

need not advance to the subsequent steps.” Pass v. Chater, 65 F.3d 1200,

1203 (4th Cir. 1995) (citation omitted). The burden is on the claimant to

make the requisite showing at the first four steps. Id.

      At step one, the ALJ determines whether the claimant is engaged in

substantial gainful activity. If so, the claimant’s application is denied

regardless of the medical condition, age, education, or work experience of

the claimant. Id. (citing 20 C.F.R. § 416.920). If not, the case progresses to

step two, where the claimant must show a severe impairment. If the claimant

does not show any physical or mental deficiencies, or a combination thereof,

which significantly limit the claimant’s ability to perform work activities, then

no severe impairment is established and the claimant is not disabled. Id.

      At step three, the ALJ must determine whether one or more of the

claimant’s impairments meets or equals one of the listed impairments

(“Listings”) found at 20 C.F.R. 404, Appendix 1 to Subpart P. If so, the

claimant is automatically deemed disabled regardless of age, education or

work experience. Id. If not, before proceeding to step four, the ALJ must

assess the claimant’s residual functional capacity (“RFC”). The RFC is an

administrative assessment of “the most” a claimant can still do on a “regular


                                       4
and continuing basis” notwithstanding the claimant’s medically determinable

impairments and the extent to which those impairments affect the claimant’s

ability to perform work-related functions.      SSR 96-8p; 20 C.F.R. §§

404.1546(c); 404.943(c); 416.945.

      At step four, the claimant must show that his or her limitations prevent

the claimant from performing his or her past work. 20 C.F.R. §§ 404.1520,

416.920; Mascio, 780 F.3d at 634. If the claimant can still perform his or her

past work, then the claimant is not disabled.      Id.   Otherwise, the case

progresses to the fifth step where the burden shifts to the Commissioner. At

step five, the Commissioner must establish that, given the claimant’s age,

education, work experience, and RFC, the claimant can perform alternative

work which exists in substantial numbers in the national economy. Id.; Hines

v. Barnhart, 453 F.3d 559, 567 (4th Cir. 2006). “The Commissioner typically

offers this evidence through the testimony of a vocational expert responding

to a hypothetical that incorporates the claimant’s limitations.” 20 C.F.R. §§

404.1520, 416.920; Mascio, 780 F.3d at 635. If the Commissioner succeeds

in shouldering her burden at step five, the claimant is not disabled and the

application for benefits must be denied. Id. Otherwise, the claimant is

entitled to benefits. In this case, the ALJ rendered a determination adverse

to the Plaintiff at the fourth step.


                                       5
IV.   THE ALJ’S DECISION

      At step one, the ALJ found that the Plaintiff has not engaged in

substantial gainful activity since her alleged amended onset date, November

30, 2014. [T. at 22]. At step two, the ALJ found that the Plaintiff has severe

impairments including mental disorders, variously characterized as

depression, bipolar disorder, unspecified anxiety disorder, post-traumatic

stress disorder (“PTSD”), borderline personality disorder, borderline

intellectual functioning, as well as chronic obstructive pulmonary disease

(“COPD”), asthma, degenerative disc disease, and migraines. [T. at 22-23].

At step three, the ALJ determined that the Plaintiff does not have an

impairment or combination of impairments that meets or medically equals

the Listings. [T. at 24]. The ALJ then determined that the Plaintiff,

notwithstanding his impairments, has the RFC:

           [T]o perform light work as defined in 20 CFR
           416.967(b) except she can frequently climb, stoop,
           crouch and crawl. She must avoid concentrated
           exposure to hazards such as dangerous machinery
           and unprotected heights. She must also avoid
           concentrated exposure to pulmonary irritants such as
           fumes, odors, dusts, gases and poor ventilation in
           addition to avoiding concentrated exposure to
           extreme cold. She can perform work that involves
           tasks of a nature that can be learned within a short
           demonstration period of up to 30 days. She can work
           primarily with things rather than with people such that
           the work contact with others is only on an occasional
           basis. She can maintain concentration, persistence
                                      6
              and pace at that limited range of tasks for two hours
              at a time before taking a regularly scheduled break
              and then returning to work throughout the workday.

[T. at 28].

      At step four, the ALJ identified Plaintiff’s past relevant work as a

cleaner. [T. at 38]. The ALJ then found, based upon the testimony of the

VE, that the Plaintiff’s past relevant work is categorized by the Dictionary of

Occupational Titles (hereinafter “DOT”) as “Cleaner; Housekeeping” and

classified as “light, unskilled work with a [Specific Vocational Preparation] of

2.” [Id.]. The ALJ further found, based upon the testimony of the VE, that

considering the Plaintiff’s RFC and the physical and mental demands of

Plaintiff’s past relevant work, that the Plaintiff is able to perform her past

relevant work as it was actually performed and as it is generally described.

[T. at 38-39]. The ALJ therefore concluded that the Plaintiff has not been

under a “disability” as defined by the Social Security Act since November 30,

2014, the alleged amended onset date, through October 18, 2016, the date

of the ALJ’s decision. [T. at 39].




                                       7
V.    DISCUSSION1

      In this appeal, the Plaintiff sets out two assignments of error. First, the

Plaintiff asserts that the ALJ erred in failing to make “a finding of fact as to

the physical and mental demands” of the Plaintiff’s past work, as required by

Social Security Ruling 82-62. [Doc. 13 at 6]. Second, the Plaintiff asserts

that the ALJ erred in failing to identify an apparent conflict between the VE’s

testimony and the Plaintiff’s past work. [Id.]. The Defendant, on the other

hand, asserts that the ALJ’s decision was supported by substantial evidence

and reached through the application of the correct legal standards. [Doc. 16

at 4-8]. The Court turns to the Plaintiff’s first assignment of error.

      A.     The ALJ’s Step Four Findings

      At Step Four, the ALJ reviews an individual’s RFC and the physical

and mental demands of work done in the past. If the individual can still

perform that work, either as it was actually performed or as it is generally

required by employers throughout the national economy, then a finding of

not disabled is mandated. 20 C.F.R. §§ 404.1520(e)(f), 416.920(e)(f),

404.1560(b)(2).




1
 Rather than set forth the relevant facts in a separate section, the Court has incorporated
the relevant facts into its legal analysis.
                                            8
      In determining a claimant’s ability to perform past relevant work, the

ALJ must make findings of fact regarding: (1) the claimant’s RFC; (2) the

physical and mental demands of the claimant’s past job; and (3) whether the

claimant’s RFC would allow him or her to return to such past relevant work.

SSR 82-62. In making such findings, the ALJ “may use the services of

vocational experts or vocational specialists, or other resources, such as the

‘Dictionary of Occupational Titles' and its companion volumes and

supplements.” 20 C.F.R. §§ 404.1560(b)(2), 416.960(b)(2).

      Here, the Plaintiff testified regarding her past work of cleaning

residential homes for eight hours per day for a period of approximately three

months. [T. at 78-79]. The VE, based on the hearing testimony and record

evidence, as well as consultation with the DOT, categorized this past work

as “Cleaner, Housekeeping” (DOT 323.687-014), which is classified as light

and unskilled, with an SVP level of 2. The VE further testified that “[t]here’s

nothing in the record to indicate [Plaintiff’s past work] was performed

otherwise.” [T. at 79]. Notably, the Plaintiff’s attorney did not object to this

characterization of the Plaintiff’s past work. [T. at 79-80]. The VE further

opined that the Plaintiff could perform this past relevant work as both actually

performed and as generally described. [T. 81]. The ALJ explicitly adopted

the VE’s opinions in his decision, and thereby adopted the DOT’s description


                                       9
of the functional demands and job duties of the Plaintiff’s past relevant work

as generally required by employers in the national economy. [T. at 39].

Those incorporated functional demands and job duties particularly include

the “physical and mental demands” of Plaintiff’s past relevant work. Thus,

contrary to the Plaintiff’s assertion, the ALJ did make the determination called

for by SSR 82-62. For these reasons, the Plaintiff’s assignment of error is

overruled.

      B.     ALJ’s Failure to Resolve Apparent Conflict

      Social Security Ruling 00-4p requires an ALJ to resolve any actual or

apparent conflicts between the VE's testimony and the DOT before relying

on such testimony to support a determination or decision about whether an

individual is disabled. Pearson v. Colvin, 810 F.3d 204, 207-8 (4th Cir. 2015)

(citing SSR 00-4p). Here, in response to the ALJ's hypothetical, the VE

testified that an individual with the Plaintiff’s RFC could perform the

occupation of “Cleaner, Housekeeping.”

      The Plaintiff argues that the ALJ's reliance on this testimony was in

error because the DOT indicates that a “Cleaner, Housekeeping” position

entails the cleaning of commercial establishments, contrary to Plaintiff’s past

work of cleaning only residential homes. [Doc. 13 at 12-18]. The Plaintiff

fails to explain, however, how the duties she performed as a house cleaner


                                      10
in a residential setting are inconsistent with the general cleaning duties as

set forth in the DOT description of the “Cleaner, Housekeeping” position.

      The Plaintiff further suggests that the positions of General House

Worker, DOT 301.474-010, and Caretaker, DOT 301.687-010, are more

consistent with the job description she provided, as both positions involve

cleaning work performed in residential settings. According to the DOT,

however, the duties of General House Worker not only include cleaning but

also “cook[ing] and serv[ing] meals” and “render[ing] personal services to

family members.” See DOT 301.474-010. The DOT describes the Caretaker

occupation as involving such tasks as cleaning and oiling furnaces,

shoveling coal, painting exterior structures, performing yard work, and

grooming pets. See DOT 301.474-010. By contrast, the Plaintiff’s only

description of her past work was that she “cleaned homes.” [T. at 78, 253].

The Plaintiff does not point to any evidence that indicates that any of her

duties went beyond cleaning or otherwise encompassed the additional duties

found in the occupations of Caretaker or General House Worker. The ALJ,

therefore, did not err in failing to address these DOT job descriptions.

      In response to the ALJ’s hypothetical, the VE testified that an individual

with the Plaintiff’s RFC could perform the occupation of “Cleaner,

Housekeeping.” The VE testified that her testimony was consistent with the


                                      11
DOT, and the ALJ so found. Having found no apparent conflict between the

VE’s testimony and the DOT, the ALJ did not err in relying on the VE’s

testimony in this regard. This second assignment of error is without merit.

     In sum, the Court concludes that the ALJ applied the correct legal

principles and that his findings are supported by substantial evidence.

Accordingly, the decision of the Commissioner is affirmed.

                                ORDER
     IT IS, THEREFORE, ORDERED that the Plaintiff’s Motion for

Summary Judgment [Doc. 12] is DENIED; the Defendant’s Motion for

Summary Judgment [Doc. 15] is GRANTED; and the decision of the

Commissioner is hereby AFFIRMED. A judgment shall be entered

simultaneously herewith.

     IT IS SO ORDERED.




                                     12
